Citation Nr: 1723417	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for hypercholesterolemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for amaurosis fugax has been raised by the record in the September 2013 statement submitted by the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

The evidence received since the February 1997 rating decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1. The February 1997 rating decision denying service connection for hypercholesterolemia is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156; 20.1103 (2016).

2. New and material evidence has not been received since the February 1997 rating decision; the claim for service connection for hypercholesterolemia remains closed. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to that rule is that if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 11 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Meyer v. Brown, 9 Vet. App. 425, 429 (1996); see King v. Brown, 5 Vet. App. 19, 21 (1993).  The presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence. Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).

Analysis

The record reflects that the Veteran was previously denied service connection for his hypercholesterolemia in a rating decision dated February 1997.  The claim was denied because hypercholesterolemia is a lab finding only and there was no evidence of an underlying disease or disability that caused the lab finding.  The Veteran did not appeal this decision and did not submit additional pertinent evidence within one year of the notice of the February 1997 determination so that decision became final. 38 C.F.R. § 3.156.

The evidence of record at the time of the February 1997 decision consisted of Service Treatment Records (June 1970 to June 1996) and a September 1996 VA examination that demonstrated hypercholesterolemia at the time of the filing of the claim as well as in service.

Evidence submitted since February 1997 consists of August 2012, August 2013, August 2014 and November 2015 CAPRI records and October 2007, October 2009, August 2010, November 2012 and August 2014 government medical treatment records.  This evidence documents continued counseling and medication for hypercholesterolemia and/or hyperlipidemia.  See Dorland's Illustrated Medical Dictionary at 899 (31st ed. 2007) (hypercholesterolemia is "excessive cholesterol in the blood"); id. at 903 (hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on").

The Board finds that evidence submitted since February 1997 is not new and material.  The Veteran's hypercholesterolemia was recognized at the time of the original denial.  However, the claim was originally denied because hypercholesterolemia is a lab finding and is not a disease or disorder for which service connection can be considered. 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  Therefore, they are not appropriate entities for the rating schedule); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (disability should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury or defect itself).  The first element of service connection-a current disability-was not shown at the time of the February 1997 decision, and the newly-submitted evidence is redundant of the previous evidence.  The new evidence fails to substantiate the first element because hypercholesterolemia is not a condition capable of service connection as a matter of law. See 61 Fed. Reg. at 20445.  Moreover, the newly submitted evidence fails to relate to the reason the claim was previously denied.

Accordingly, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for hypercholesterolemia.  Under these circumstances, the Board must conclude that new and material evidence to reopen the service-connection claim for hypercholesterolemia has not been received, and the rating decision of February 1997 remains final.  

ORDER

The application to reopen a service-connection claim for hypercholesterolemia is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


